This patent application is being examined in Art Unit 3649. Please do not hesitate to contact Examiner Dan Colilla at 571-272-2157 if you have any questions regarding this correspondence and/or how to respond.
DETAILED ACTION
It is noted that this application is being filed Pro Se (without the assistance of a patent attorney or agent). Pro Se Assistance is a group at the USPTO which offers customer service to Applicants filing patent applications without legal representation. While an Applicant may prosecute the application and file papers in their application, lack of skill in this field usually acts as a liability in affording the maximum protection for the invention disclosed. Applicants are advised to secure the services of a registered patent attorney or agent to draft and prosecute a patent application, since the value of a patent is largely dependent upon skilled preparation and prosecution. USPTO employees (including Pro Se Assistance and the examiner of record) cannot give legal advice. The Office cannot aid in selecting an attorney or agent. A listing of registered patent attorneys and agents is available at https://oedci.uspto.gov/OEDCI/. Applicants may also obtain a list of registered patent attorneys and agents located in their area by writing to the Mail Stop:
OED, Director of the U.S. Patent and Trademark Office 
P.O. Box 1450Alexandria, VA 22313-1450. 

To assist Applicants in making informed decisions, Pro Se Assistance can provide assistance in helping Applicants navigate www.uspto.gov and the Manual of Patent Examining Procedure (MPEP) to locate publicly available educational resources.

The USPTO recognizes that Applicant is representing him or herself before the USPTO as a “Pro Se Inventor.” Applicant is encouraged to speak directly to the Examiner whose contact information will be given at the end of this office action for any help or assistance needed during prosecution of the application. 
[TextBox: Immediately below this paragraph is a rejection of the claims based on previously published patent documents or other publications (known as “prior art”). 
It is the policy of the USPTO to not provide copies of U.S. Patents or U.S. Published Applications. It is strongly recommended that Applicant review any of these documents that may have been applied. The documents can be found using the information identifying them on the attached 892 form. Applicant may retrieve these documents using the search tools found at the USPTO website: https://www.uspto.gov/patents-application-process/search-patents#heading-1.
Many other online search engines also provide patent document search capabilities. ]
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sorenson (US 10,588,458).
With respect to claim 1, Sorenson discloses a grill grate scraping blade tool having 
a plurality of elliptical-shaped slots 46, 47 and 30 on each side of the blade 12 (“each side” is being interpreted as two opposite sides as shown in Applicant’s drawings), enabling the user to clean all sides (including the underside bottom) of a multitude of rods by rotating to each side (Sorenson, col. 4, lines 32-60; Fig. 1).
With respect to claim 3, Sorenson discloses that the grill grate scraping blade tool comprises of two sides, one side of said scraping blade's elliptical slots (side with slots 30) cleans the right side, top and underside right bottom of the grill grate rods and when rotated to the opposite side cleans the left side, top and underside left bottom of the same grill grate rods. Note, the tool disclose by Sorenson is capable of cleaning all sides of a grill grate rod in the orientation as shown in Fig. 1 or when the tool is rotated 180 to another orientation. Sides 36, 37, 34, 32 of slot 30 can clean all sides of the grill grate rod. 

Claim 4 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Persichina et al. (US 2017/0332875).
With respect to claim 4, Persichina et al. disclose a grill grate scraping blade 20 that is removable/replaceable by a threaded screw fastener 32 (as shown in Fig. 3 of Persichina et al.).




	
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Sorenson (US 10,588,458).
With respect to claim 2, Sorenson discloses the claimed scraping blade tool except for the six elliptical-shaped slots on each side of the blade. Sorenson discloses six slots 30 on one side of the blade and two slots 46, 47 on an opposite side. However, it has been held that the mere duplication of parts has no patentable significance unless a new and unexpected result is produced (see MPEP§ 2144.04, part VI, B). In this instance, there has been no unexpected result disclosed. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to provide six elliptical-shaped slots on the second opposite side for the advantage of being able to provide more simultaneous cleaning of the rods at once. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Persichina et al. (US 2017/0332875), as applied to claim 4 above, and further in view of Ryan (GB 2041203) and Zappi (DE 202013008981).
With respect to claim 5, Persichina et al. disclose the claimed grill grate scraping blade tool except that they are silent on what material the scraping blade is made of. However, Ryan teaches a similar tool made that is made from gauge 14 steel. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teaching of Ryan with the grill grate scraping blade disclosed by Persichina et al. for the advantage of using readily available materials that are strong. 
Ryan is silent on whether the steel used is stainless steel or not. However Zappi, teaches a similar grill grate scraping blade tool including blades 2 made from stainless steel (see pg2 of the machine translation of Zappi). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teaching of Zappi with the grill grate scraping blade tool disclosed by Persichina in view of Ryan for the advantage of the corrosion resistance provided by stainless steel. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Persichina et al. (US 2017/0332875), as applied to claim 4 above, and further in view of Mills (US 2018/0140085).
With respect to claim 6, Persichina et al. disclose the claimed grill grate scraping blade except that he is silent on what material the scraping blade is made from. However, Mills taches a grill grate scraping blade 104 made from stainless steel (Mills, paragraph [0028]; Fig. 5). 
Note, in an apparatus claim, the method of making the apparatus (i.e. laser cutting) has no patentable weight unless the method results in some distinguishing structure. In this case, the laser cutting does not result in any distinguishing structure. 
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teaching of Mills with the grill grate scraping blade disclosed by Persichina et al. for the advantage of stainless steel which is strong and corrosion resistant. 

Claims 7 and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Sorenson (US 10,588,458) in view of Carpenter (US 2009/0031519).
With respect to claim 7, Sorenson discloses the claimed grill grate cleaning tool except that he is silent on the length of the shaft/handle. Sorenson discloses a grill grate cleaning tool including a blade 12 with an elliptical-slotted side (lower side of blade 12 slotted with elliptical slots 30 as shown in Fig. 1 of Sorenson). 
Carpenter discloses a similar grill grate cleaning tool including a handle 26 that is  between about 8 and 20 inches in length (which includes 16 inches, Carpenter, paragraph [0026]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teaching of Carpenter with the grill grate cleaning tool disclosed by Sorenson for the advantage of providing a long enough handle to allow cleaning of the grill grate even if it has not cooled down to the ambient temperature. 
	With respect to claim 9, the 16 inch handle disclosed by Carpenter could be considered “long.” It is also capable of safely cleaning hot and cold grill grate rods (which depends on many factors such as actual temperature of the grill grate rods and whether or not the user is wearing protective gloves). 
	With respect to claim 10, there is not indication in Sorenson, that the tool could not be used by either a left or right-handed person. It is noted that Applicant has not recited any particular structure that is required in this claim. 
	With respect to claim 11, Carpenter teaches a shaft 122 that is axially aligned with the axis of the handle 126 (as shown in Fig. 6 of Carpenter). 
	With respect to claim 12, Carpenter teaches that the axis of the shaft 12 and the axis of the handle are coincident (as shown in Fig. 6 of Carpenter). 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Sorenson (US 10,588,458) in view of Carpenter (US 2009/0031519), as applied to claim 7 above, and further in view of Lingle (US 8,251,423).
With respect to claim 8, Sorenson in view of Carpenter disclose the claimed scraping blade tool except that they are silent on what type of material the shaft/handle is made from. However, Lingle teaches a handle made from tubular 304 stainless steel (Lingle, co. 2, lines 45-50). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to use 304 stainless steel because It would have been obvious to try since 305 stainless steel is the most common type of stainless steel. Additionally, making the handle tubular makes a handle that can be comfortably held and adds strength to the handle without adding too much weight. 

	
[TextBox: The below sections deal with clarity issues regarding the claims, specification, and/or drawings. ]
Claim Objections
Claims 1-3 are objected to because of the following informalities:  
In claim 1, line 1, “each side” has no antecedent basis in the claims. This means that Applicant has referred to a structure using “the” or “each” without first introducing the structure as being part of the claim. Claims are written starting from a blank slate regardless of what has been disclosed in the written description portion of the application. Thus if a structure such as “side” exists in the claim, Applicant must first recite in the claims that there are “sides,” “two sides,” or “four sides” or something similar before referring to “the side” or “each side.” 
In claim 1, line 2, “the user” has no antecedent basis in the claims.
In claim 1, line 2 the underside bottom” has no antecedent basis in the claims. 
In claim 2, line 3, “the stainless-steel rods” has no antecedent basis in the claims. 
In claim 3, lines 2-3, “the right side, top and underside right bottom of the grill grate rods” has no antecedent basis in the claims. 
In claim 3, lines 3-4, “the left side, top and underside left bottom of the same grill grate rods.”
In claim 7, line 2, “each elliptical-slotted side” has no antecedent basis in the claims. 
In claim 7, line 2, “the blade head” has no antecedent basis in the claims. 
In claim 11, line 2, “the axis of the handle” has no antecedent basis in the claims. This objection could be overcome by reciting --an axis of the handle--. 
In claim 12, line 1, “the axis of the shaft” has no antecedent basis in the claims. This objection could be overcome by reciting --an axis of the shaft--. 
In claim 12, lines 1-2, “the axis of the handle” has no antecedent basis in the claims. This objection could be overcome by reciting --an axis of the handle--. 



	
	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Applicant has included language between the phrase “I claim”  and the numbered listing of the claims. This language should not be there. Thus, this language renders the claims unclear because it is not clear how this language effects the scope of the claims. This rejection could be overcome by rejecting the language after “I claim” and before claim 1. 
In claim 1, at the end of the claim, Applicant recites, “by rotating to each side.” This language is vague and indefinite because it is not clear if Applicant is referring to rotating the sides of the scraping blade tool or rotating the multitude of rods. 
	Claims 5-6 are directed to “a scraping blade tool.” However, claims 5-6 depend from claim 4 which is directed to “a grill grate scraping blade.” Thus, it is unclear how claims 5-6 are related to claim 4 since they appear to be directed to different inventions. This rejection could be overcome by changing the beginning of claims 5-6 to recite, --The grill grate scraping blade of claim 4--.
	Claims 8-12 are directed to “a scraping blade tool.” However, claims 8-12 depend from claim 7 which is directed to “a grill grate cleaning tool.” Thus, it is unclear how claims 8-12 are related to claim 7 since they appear to be directed to different inventions. This rejection could be overcome by changing the beginning of claims 8-12 to recite, --The grill grate cleaning tool of claim 7--.
	In claim 11, Applicant recites “a shaft” which is unclear because claim 7 has already recited a “shaft/handle.” It is not clear if “a shaft is an entirely different structure or part of the already recited “shaft/handle.”
	Claim 12 is vague and indefinite because the relationship between the “shaft/handle” recited in claim 7 with “the shaft” and “the handle” recited in claim 12 is unclear. Are these the same structures or different structures. “Shaft/handle” is interpreted as a single structure performing the functions of a shaft and a handle. However, claim 12 suggests that the shaft and the handle are two different structures. 

Allowable Subject Matter
The following claims have been drafted by the examiner and are considered to distinguish patentably over the art of record in this application, claims 1-2 and 4-12 are presented to applicant for consideration: 

1.	A grill grate scraping blade tool comprising:
	a rectangular plate include a first edge, a second edge opposite to the first edge, a third edge, and a fourth edge opposite to the third edge; 
	a handle extending from a center of the rectangular plate, said handle extending perpendicularly to said rectangular plate;
	wherein the first edge includes a first plurality of elliptically-shaped slots configured to simultaneously scrape a plurality of grill grate rods, 
wherein the second edge includes a second plurality of elliptically-shaped slots configured to simultaneously scrape a plurality of grill grate rods, 
wherein the second plurality of elliptically-shaped slots are oriented as a mirror image of the first plurality of elliptically-shaped slots along a longitudinal axis of the rectangular plate,
wherein the first plurality of elliptically-shaped slots are configured for use in: 
a first orientation where the elliptically-shaped slots are inserted onto the grill grate rods from a position above the grill grate rods wherein each elliptically-shaped slot is configured to scrap a side portion of a circumference of  respective grill grate rod and simultaneously scrape a top portion of a circumference of said respective grill grate rod while the grill grate scraping tool is in the first orientation; and
a second orientation where the rectangular plate is rotated 180 degrees around a longitudinal axis of the handle and the first plurality of elliptically-shaped slots are inserted onto the grill grate rods from a position below the grill grate rods, wherein each elliptically-shaped slot is configured to scrape a second side portion of a circumference or a respective grill grate rod and simultaneously scrap a bottom portion of a circumference of said respective grill grate rod while the grill grate scraping tool in in the second orientation.  

2.	The grill grate scraping blade tool of claim 1, wherein the first plurality of elliptically-shaped slots includes six elliptically-shaped slots, and wherein the second plurality of elliptically shaped slots includes six elliptically-shaped slots. 

3.	(cancelled) 

4.	The grill grate scraping blade tool of claim 1, wherein the rectangular plate is removable/replaceable by a threaded screw fastener. 	

5. 	The grill grate scraping blade tool of claim 1, wherein the rectangular plate has a thickness of 0.075 inches (approximately 5/64 inch) and is made from 14 gauge stainless-steel. 

6. 	The grill grate scraping blade tool of claim 1, wherein the rectangular plate is made from laser cut stainless-steel.

7.	The grill grate scraping blade tool of claim 1, wherein the handle is 16 inches long and is configured to allow a user to easily rotate the grill grate cleaning tool to selectively present either the first side of the rectangular plate or the second side of the rectangular plate to the grill grate rods. 

8. 	The grill grate scraping blade tool of claim 1, further comprising a shaft made of tubular 304 stainless-steel material which is strong and weather resistant. 

9. 	The grill grate scraping blade tool of claim 1, further comprising a long shaft/handle configured to safely clean hot and cold grill grate rods. 

10. 	The grill grate scraping blade tool of claim 1, further wherein the handle is configured to be used by a left-handed or right-handed person. 

11. 	The grill grate scraping blade tool of claim 11, further comprising a shaft, wherein a longitudinal axis of the shaft is aligned with a longitudinal axis of the handle. 

12. 	The grill grate scraping blade tool of claim 11, further comprising a shaft, wherein a longitudinal axis of the shaft is coincident with a longitudinal axis of the handle. 

At Applicant’s request, the above proposed claims may be entered by the examiner in an Examiner’s Amendment. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


The Examiner has cited several references that may be considered to anticipate or make obvious the claimed invention and potential claims based on the written specification. It is strongly recommended that applicant consider these references. 
A glossary of terms used in this action can be found on the USPTO website at:
http://www.uspto.gov/learning-and-resources/glossary#
In order to become more familiar with what constitutes a proper reply to this Office action, Applicant may view a sample response found at: 
https://www.uspto.gov/sites/default/files/web/offices/pac/dapp/opla/preognotice/formatrevamdtprac.pdf

	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL J COLILLA whose telephone number is (571)272-2157.  The examiner can normally be reached Mon.-Fri., 7:15 AM-4:45 PM (Eastern Time).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Hodge can be reached at 571-272-2097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




	
/DANIEL J COLILLA/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        December 12, 2022